430 F.2d 1181
UNITED STATES of America, Appellee,v.Karl Patrick WARFORD, Appellant.
No. 14503.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 5, 1970.Decided Oct. 12, 1970.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond; Robert R. Merhige, Jr., Judge.
James L. Sanderlin, Richmond, Va.  (court-appointed counsel) (McGuire, Woods & Battle, Richmond, Va., on the brief), for appellant.
David G. Lowe, Asst. U.S. Atty.  (Brian P. Gettings, U.S. Atty. for the Eastern District of Virginia, on the brief), for appellee.
Before WINTER, CRAVEN, and BUTZNER, Circuit Judges.
PER CURIAM:


1
Karl Patrick Warford was convicted of violating 18 U.S.C. 2312 for the interstate transportation of a vehicle knowing it to have been stolen.  Upon consideration of the briefs, record, and oral argument, we find no error.  The judgment is affirmed.